Citation Nr: 0618903	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-12 309	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the RO in Detroit, 
Michigan.  In January 2005, the file was transferred to the 
RO in Montgomery, Alabama, because the veteran had moved.


FINDINGS OF FACT

1.  The veteran's hearing loss or tinnitus is not 
attributable to any injury or disease during active military 
service.

2.  Sensorineural hearing loss is not shown to have been 
manifested during the one-year period following the veteran's 
separation from active service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss is not the result of disease 
or injury incurred in or aggravated by active military 
service; sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his hearing loss and tinnitus were 
caused by exposure to acoustic trauma in service where he 
spent about two years as a motor vehicle and tank mechanic 
listening to motors revving, and then about five and one-half 
months in Vietnam as a helicopter door gunner regularly being 
exposed to the noise of the helicopters.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of  VCAA notice letters sent to the 
appellant in July 2002 and October 2002 from the RO in 
Detroit, Michigan.  The July 2002 letter, which was sent 
before the RO issued its initial unfavorable decision on the 
veteran's claim in January 2003, informed him of the evidence 
necessary to establish that his hearing loss and tinnitus 
were service connected.  He was notified of his and VA's 
respective duties for obtaining evidence, and was asked to 
send the information describing additional evidence for VA to 
obtain.  He was notified that he could obtain and submit a 
medical opinion from his private physician showing that his 
hearing loss or tinnitus was related to service on some 
basis.  He was also notified that he could submit his own 
statements, or statements from others describing his 
disability symptoms.  The October 2002 letter was also sent 
before the RO issued its initial unfavorable decision.  He 
was notified of his and VA's respective duties for obtaining 
evidence, that he could tell the RO about any additional 
information or evidence that he wanted the RO to get for him; 
that he could provide a medical opinion from his private 
physician; and that he should provide copies of any private 
treatment records that he had in his possession.

Additionally a February 2005 letter was sent by the RO in 
Montgomery, Alabama, because the veteran had moved to Alabama 
and had his claims file transferred there for further 
processing of his appeal.  That letter notified him of his 
and VA's respective duties for obtaining evidence, what 
evidence was needed to establish service connection, and what 
evidence had already been received.  He was asked to inform 
the RO of any other evidence or information that would 
support his appeal, and to send any evidence in his 
possession that pertained to his appeal.  

The Board acknowledges that none of the letters contained any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims of service connection for hearing loss and tinnitus 
must be denied.  Consequently, no rating and no effective 
date will be assigned.  Under the circumstances, the Board 
finds that the notices were sufficient for purposes of 
deciding the present appeal.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, his VA treatment records have been 
obtained, and a VA audiometric examination with opinion was 
provided in January 2003.  The veteran has not identified any 
other relevant evidence that exists and can be procured.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from qualifying service, the condition 
may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  38 C.F.R. §§ 3.307, 3.309 (2005).

For VA purposes, impaired hearing is considered to be a 
"disability" only if the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2005).

In the present case, the record shows that the veteran's 
hearing was 15/15, bilaterally, at the time of his entry into 
service, and an audiology examination on separation from 
service was normal.  See January 2003 VA examiner's opinion 
regarding what the separation examination represented.  The 
earliest objective evidence of hearing disability consists of 
the report of a March 2002 examination by a VA audiologist.  
That report shows that the veteran had puretone thresholds of 
30, 30, 20, 50, and 35 decibels in his right ear, and 
thresholds of 40, 40, 35, 80, and 90 decibels in his left 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
The audiologist assessed the veteran with mild to severe 
sensorineural hearing loss in his right ear, and mild to 
profound mixed hearing loss in his left ear.  In a May 2002 
follow-up visit (apparently in connection with obtaining a 
hearing aid), the veteran reported that his hearing had 
gradually become worse over the years.  At a January 2003 VA 
audiology examination afforded in connection with his claim, 
the veteran had puretone thresholds of 35, 35, 20, 50, and 45 
decibels in his right ear, and thresholds of 30, 30, 35, 75, 
and 85 decibels in his left ear, at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The audiologist diagnosed the 
veteran with mild to moderate sensorineural hearing loss 
bilaterally, worse in the left ear.  She also noted that she 
had reviewed the claims file, that the veteran had served in 
Vietnam for five years as a machine gunner, and that he also 
had an extensive occupational history of noise exposure.  She 
noted that his service medical records showed a normal 15/15 
on the whisper test on entry into service, and that an 
audiology test on separation from service was normal.  She 
opined that, since the veteran's hearing on discharge from 
service was within normal limits, it is not likely that his 
current hearing loss and tinnitus were a result of military 
noise exposure.  

In a statement filed as part of his February 2002 claim, the 
veteran said that in the service he initially worked in a 
motor pool as a mechanic.  Thereafter, he went to school for 
track vehicle mechanics.  After completion of the course, he 
worked on trucks, tanks, and other large military vehicles.  
He finished his tour of duty serving in Vietnam on 
helicopters as a door gunner.  After service in 1966, he went 
to Michigan where he worked a variety of jobs, including 
factory work, driving trucks, and carpenter work.  In 1973 he 
went to work as a welder at a foundry.  He stated that he was 
required to take a physical, including a hearing test, in 
every job before he went to work at the foundry.  He 
complained about the ringing in his ears, and was told it 
would probably go away (indicating he had noticed his 
tinnitus in the years immediately after service).  He also 
stated that he never thought much about his hearing, probably 
because of the ringing in his ears.  It was sometime later 
when he noticed that he could not hear well in his left ear.  
In his March 2003 notice of disagreement, the veteran 
complained that it appeared that the RO had not considered 
the in-service acoustic trauma that he had experienced for 
two years prior to going to Vietnam when he was working as a 
mechanic and listening to motors rev up with no ear 
protection.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus.  
Although the veteran asserts that his difficulties with 
hearing loss and tinnitus can be attributed to acoustic 
trauma in service, the record does not establish that he has 
the medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).  The only medical opinion to address the 
matter of etiology is the January 2003 report by a VA 
audiologist, referenced above.  She noted the veteran's 
extensive post-service occupational history of noise 
exposure.  She opined that, because the veteran's hearing on 
discharge from service was within normal limits, it is not 
likely that the veteran's hearing loss or tinnitus is service 
related.  Given the lack of objective evidence of hearing 
loss until many years after service, which is probative 
evidence regarding onset, the uncontradicted medical opinion 
from the VA audiologist, and the veteran's post-service 
exposure to occupational noise, the Board concludes that the 
greater weight of the evidence is against the veteran's 
claims.




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


